DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation “wherein the at least one security layer is disposed inside the substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The disclosed invention is inoperative and therefore lacks utility.   As far as the Examiner can discern, the applicant is claiming a spacing of gratings which alone, generates a pastel coloration by gratings spaced 0.7 - 4 µm, which does not seem supported by physics.  It is inferred that white or sunlight is diffracted, creating particular colors in particular viewing directions, however, diffraction occurs at spacings similar to wavelengths and thus the invention does not seem operative.   The HRI layer is not disclosed as assisting in the generation of the color, however, as it may be very different materials, such as aluminum vs. zinc sulfide.  A HRI material would bend diffracted light outwards, only spreading the viewing angle, without imparting a color effect.  It is further unclear whether the pastel color is generated in reflection and/or transmission of incident light, and what wavelengths of light purported generate the color.
The prior art discloses pastel coloration in diffractive structures, however, the subdued saturation (pastel coloration) is due to 1) a light scattering layer which overlays and obscures/overpowers chromatic light with scattered white light, such as Nagano (US 2005/0362642) or 2) a matt/scattering structure on the diffractive elements themselves, muddling the chromatic light such as Schilling et al. (EP 1,458,578) (See Rejection below).
Thus, it appears that the application is claiming a diffraction effect which defies known physics, or at the very least does not clearly and definitely define the effect which actually causes the pastel coloration, thus it appears inoperative.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 14, and 20, all refer to forming a “holographic security feature/image” which is indefinite.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “holographic” is indefinite because the specification does not clearly redefine the term.  The Specification sets forth the traditional, accepted, plain meaning of holographic which constitutes gratings that range from 0.4 – 0.7 µm, which provides diffractive effects in the visible light region.   Thus, this contradicts the invention which explicitly states the gratings are larger than this range “low frequency”.
In respect to claims 12 and 13, the claim is further indefinite.  Claim 1, from which claim 12 depends, recites “at least one security layer formed from a polymer layer…and a high refractive index (HRI) layer…the polymer layer and the HRI layer forming a holographic security feature on the substrate”; Claim 12 recites “wherein the at least one security layer is disposed inside the substrate” which directly contradicts claim 1, and thus is indefinite. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 14-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al. (EP 1,458,578) (See NPL for English Translation).
In respect to claims 1-5, although the claims are unclear and possibly inoperative, Schilling et al. disclose an embossed film assembly comprising: a substrate 3; at least one security layer formed of a polymer layer 6 having an image formed thereon by embossed low frequency gratings 24 (Fig. 1); and a HRI layer “boundary layer” 8 of high refractive index such as aluminum (Pg. 3, Para 2).  The diffraction grating has a preferred spacing of 100 lines/mm – 1500 lines/mm which is equivalent to a spacing of 0.66 – 10 µm (Pg. 4, Para 2).  Within this range, paste shades may be formed, which by definition have low or medium saturation in the HSL cylinder space (Pg. 6, Para 2).
In respect to claims 8-11, Schilling et al. disclose a structure is capable of the functions claimed, due to the inherently scattering effects and diffractive effects.  Also see Pg. 4, Para 3.
In respect to claim 12, Schilling et al. disclose a cover layer 4, which may be construed as the “substrate” and thus the security layer is disposed inside (Fig. 1).
In respect to claims 14-20, Schilling et al. disclose the claimed invention for the reasons stated above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (EP 1,458,578) in view of Karrer (ES 2,774,974) (See NPL for English Translation).
Schilling et al. substantially disclose the claimed invention but do not disclose that the gratings include microscopically visible letters, numbers, or alphanumerics, however, Karrer teach providing a diffracting grating with adjacent microtext (0124; Fig. 6A).  It would have been obvious to provide the gratings of Schilling with adjacent microtext in view of Karrer to provide for an effect only visible in magnification.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, utilizing microtext such that viewing is only possible with magnification for verification purposes. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (EP 1,458,578).
Schilling et al. substantially disclose the claimed invention including a cover layer construed as the substrate but does not disclose that the substrate is polycarbonate.  However, it would have been obvious to select polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637